BERZON, Circuit Judge,
concurring.
I concur in the disposition, except that I do not believe the circumstances permitted a lawful “protective sweep.” There was no basis whatever for believing that any confederate of Escalante’s was in the house. Had there been no actual gunshot, only the threat of one, there would have been no valid basis for police entry into the house. Under the emergency doctrine, however, the gunshot in the vicinity of the house provided sufficient basis to go inside the house to investigate the possible emergency created by the shot.